Citation Nr: 0807179	
Decision Date: 03/03/08    Archive Date: 03/12/08

DOCKET NO.  06-09 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for right 
ear hearing loss.  

2.  Entitlement to service connection for pulmonary fibrosis.  

3.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for a back 
disorder.

4.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection fro 
mellitus with episodes of hypoglycemia.

5.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for 
headaches.  

6.  Whether the veteran has presented new and material 
evidence to reopen a claim for service connection for vision 
loss with corneal scars of the right eye.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from January 1967 
to January 1993.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  Jurisdiction over the claims folder 
was subsequently transferred to the RO in Albuquerque, New 
Mexico.  

The veteran testified before the undersigned Acting Veterans 
Law Judge at a Travel Board hearing conducted at the RO in 
August 2007.  A transcript of that hearing is contained in 
the claims folder. 

The issue of entitlement to service connection for pulmonary 
fibrosis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The veteran's claim of service connection for right ear 
hearing loss was previously denied by an October 1993 rating 
decision.  The veteran did not appeal this decision.

2. Since October 1993, the RO has received evidence that is 
new in that it was not previously of record, but is not 
material to the issue of service connection for right ear 
hearing loss, because the evidence does not relate to an 
unestablished fact, i.e., hearing acuity meeting the 
38 C.F.R. § 3.385(a) criteria for hearing loss disability, 
and as such creates no reasonable possibility of 
substantiating the veteran's claim.

3. In September 2005 rating action, the RO denied the 
veteran's request to reopen his claim for service connection 
for a back disorder.  

4. In August 2007, prior to the promulgation of a decision in 
the appeal, the Board received a signed statement from the 
veteran notifying that he wished to withdraw his current 
appeal of his request to reopen his claim for service 
connection for a back disorder.  

5.  In September 2005 rating action, the RO denied the 
veteran's request to reopen his claim for service connection 
for diabetes mellitus with episodes of hypoglycemia.  

6.  In August 2007, prior to the promulgation of a decision 
in the appeal, the Board received a signed statement from the 
veteran notifying that he wished to withdraw his current 
appeal of his request to reopen his claim for service 
connection for diabetes mellitus with episodes of 
hypoglycemia.  

7.  In September 2005 rating action, the RO denied the 
veteran's request to reopen his claim for service connection 
for headaches.  

8.  In August 2007, prior to the promulgation of a decision 
in the appeal, the Board received a signed statement from the 
veteran notifying that he wished to withdraw his current 
appeal of his request to reopen his claim for service 
connection for headaches.  

9.  In September 2005 rating action, the RO denied the 
veteran's request to reopen his claim for service connection 
for vision loss with corneal scars of the right eye.  

10.  In August 2007, prior to the promulgation of a decision 
in the appeal, the Board received a signed statement from the 
veteran notifying that he wished to withdraw his current 
appeal of his request to reopen his claim for service 
connection for vision loss with corneal scars of the right 
eye.  


CONCLUSIONS OF LAW

1.  Evidence received to reopen the claim for service 
connection for right ear hearing loss is not new and 
material; the claim is not reopened.  38 U.S.C.A. §§ 5100 et. 
seq., 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 3.156(a) 
(2007).

2.  Because the appellant has withdrawn his appeal relating 
to the issue of whether new and material evidence has been 
submitted to reopen his claim for service connection for a 
back disorder, the Board does not have jurisdiction to 
consider the claim. 38 U.S.C.A. § 7105 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2007).

3.  Because the appellant has withdrawn his appeal relating 
to the issue of whether new and material evidence has been 
submitted to reopen his claim for service connection for 
diabetes mellitus with episodes of hypoglycemia, the Board 
does not have jurisdiction to consider the claim. 38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2006); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2007).

4.  Because the appellant has withdrawn his appeal relating 
to the issue of whether new and material evidence has been 
submitted to reopen his claim for service connection for 
headaches, the Board does not have jurisdiction to consider 
the claim. 38 U.S.C.A. § 7105 (West 2002 & Supp. 2006); 38 
C.F.R. §§ 20.101, 20.202, 20.204 (2007).

5.  Because the appellant has withdrawn his appeal relating 
to the issue of whether new and material evidence has been 
submitted to reopen his claim for service connection for 
vision loss with corneal scars of the right eye, the Board 
does not have jurisdiction to consider the claim. 38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2006); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to Notify and Assist

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim. 38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159. Under 38 U.S.C.A. § 5103(a), VA must notify 
the claimant of the information and evidence not of record 
that is necessary to substantiate the claim, which 
information and evidence VA will obtain, and which 
information and evidence the claimant is expected to provide. 
Under 38 C.F.R. § 3.159, VA must request that the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

As a preliminary matter, because the veteran has withdrawn 
his appeals of his requests to reopen claims of entitlement 
to service connection for a back disorder, diabetes mellitus 
with episodes of hypoglycemia, headaches, and vision loss 
with corneal scars of the right eye, there are no longer 
cases in controversy as to these claims, and there thus 
remain no allegations of error of fact or law for appellate 
consideration.  These claims are considered to no longer 
exist once dismissed.  See Shoen v. Brown, 6 Vet. App. 456, 
457 (1994) (quoting Waterhouse v. Principi, 3 Vet. App. 473 
(1992)).  Hence, there is no basis for consideration whether 
additional notice or development presents the reasonable 
possibility of furthering these no-longer-extant claims, and 
any respective VCAA analysis is accordingly at an end.  38 
C.F.R. § 3.102 (2007).

In the present case, pre-adjudication VCAA notice was 
provided to the veteran by letter dated in August 2002.  The 
notice informed the veteran of the type of evidence needed to 
reopen his previously denied claim for service connection for 
right ear hearing loss, i.e., what constituted "new and 
material" evidence.  38 C.F.R. § 3.156(a).  However, the 
notice failed to inform the veteran of evidence specifically 
required to substantiate the underlying claim for service 
connection for hearing loss, namely current hearing loss 
disability meeting 38 C.F.R. § 3.385 criteria, and nexus 
evidence establishing a causal link between service and that 
current hearing loss.

However, that failure to provide adequate VCAA notice is not 
fatal to the present adjudication, because the claim for 
service connection for right ear hearing loss must here fail 
as a matter of law, and hence there is no reasonable 
possibility that further notice and development of the claim 
will further the claim for service connection for hearing 
loss.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  
Specifically, VA examination findings in March 1993 and 
August 2005, and submitted private examination findings in 
August 2007, have been consistent in showing, as detailed 
below, pure tone thresholds, in decibels, consistent with 
right ear hearing not meeting the 38 C.F.R. § 3.385 criteria 
for hearing loss disability.  Absent such disability, the 
veteran's claim cannot be sustained, with no colorable 
dispute as to the evidence presented.  Further, absent new 
evidence to sustain the claim by a showing of current right 
ear hearing loss disability pursuant to 38 C.F.R. § 3.385(a), 
the claim is not reopened, also as a matter of law.  

Accordingly, while the veteran was afforded a VA audiology 
examination in August 2005, and a hearing in August 2007, and 
while some notice and assistance was afforded the veteran, 
any deficiencies in such notice and assistance, including 
pursuant to the VCAA, are ultimately immaterial to the 
outcome of this case, and need not be discussed further.  


II.  Whether New and Material Evidence to Reopen 
Claim for Service Connection for Right Ear Hearing Loss

The veteran's claims for service connection for right ear 
hearing loss was previously denied in an October 1993 rating 
decision.  The veteran did not appeal this decision and it 
became final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.160(d), 20.302(a) (2006).  That is the 
sole prior final denial of the claim for service connection 
for right ear hearing loss.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  A claimant may 
reopen a finally adjudicated claim by submitting new and 
material evidence. New evidence means existing evidence not 
previously submitted to agency decision makers. Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
U.S.C.A. § 5108 (West 2002 & Supp. 2007); 38 C.F.R. § 
3.156(a) (effective from August 29, 2001).

In this case, the prior denial in October 1993 was based on 
the service medical records and post-service VA examination 
in March 1993, all showing no right ear hearing loss 
disability.  

The threshold for normal hearing is from 0 to 20 decibels 
(dB) with higher thresholds indicating some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For 
the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, 4,000 hertz is 40 decibels (dB) or greater, or 
where the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 hertz are 26 
dB or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2006).

Hence, a distinction is to be drawn between some degree of 
hearing loss shown in service, meeting Hensley requirements, 
and hearing loss disability meeting 38 C.F.R. § 3.385 
requirements.  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that a 
disease or disability was incurred in service.  38 C.F.R. § 
3.303(d).  To establish service connection for a disability, 
a claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  See Pond v. West, 12 Vet. App. 341, 346 (1999).  To 
sustain a claim for service connection for hearing loss thus 
requires findings of hearing impairment in service such as a 
showing of hearing loss meeting the Hensley requirements, and 
current hearing loss disability meeting 38 C.F.R. § 3.385 
criteria.  

A review of submitted evidence, including the most recent VA 
examination in August 2005, and submitted private audiometric 
testing in August 2007, shows that the veteran still does not 
meet the 38 C.F.R. § 3.385 criteria for hearing loss 
disability.  



These finds are shown on the following chart, showing pure 
tone thresholds, in decibels, at applicable hertz levels:




HERTZ



Exam    
Date
Ear
500
1000
2000
3000
4000
Average
1000 - 
4000
August 
RIGHT
10  
10
5
10
10
8.75
2005
LEFT
-
-
-
-
-
-
August 
RIGHT
30
25
25
Not 
test
ed
20
23.3
2007
LEFT
-
-
-
-
-
-

Thus, while the charts show an increase in right ear hearing 
impairment as between the August 2005 VA examination and the 
August 2007 private examination, the 38 C.F.R. §  3.385 
criteria is still not shown to be met upon either 
examination.  

Accordingly, because those criteria are not met, the veteran 
has not submitted new evidence that presents a reasonable 
possibility of substantiating the claim for service 
connection for right ear hearing loss on the merits.  
38 C.F.R. § 3.156(a).  Further, with no dispute as to the 
validity of these examinations, and hence no material dispute 
as to the facts which result in the failure to meet these 
regulatory criteria for service connection for hearing loss, 
the request to reopen must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).


III.  Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed. A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202. Withdrawal may be made by the 
appellant or by his or her representative. 38 C.F.R. § 
20.204.

In September 2005 decision, the RO denied the claims for 
service connection for a back disorder, diabetes mellitus 
with episodes of hypoglycemia, headaches, and vision loss 
with corneal scars of the right eye.  Specifically, the RO 
found that new and material evidence had not been submitted 
sufficient to reopen these claims for service connection.  
The veteran filed a timely notice of disagreement in October 
2005, which he clarified by a November 2005 submission.  The 
RO issued a statement of the case in February 2006. The 
veteran submitted his substantive appeal in March 2006. In an 
August 2007 signed statement, the veteran stated that he 
wanted to withdraw his appeals of these requests to reopen 
claim for service connection for a back disorder, diabetes 
mellitus with episodes of hypoglycemia, headaches, and vision 
loss with corneal scars of the right eye.  The veteran 
confirmed his request to withdraw these claims in sworn 
testimony before the undersigned Veterans Law Judge at a 
Travel Board hearing in August 2007 conducted at the RO.  
That sworn testimony was reduced to writing by a transcript 
of that hearing which has been associated with the claims 
file.  

The veteran has withdrawn these appeals of his requests to 
reopen claims for service connection for a back disorder, 
diabetes mellitus with episodes of hypoglycemia, headaches, 
and vision loss with corneal scars of the right eye, and, 
hence, there remain no allegations of errors of fact or law 
for appellate consideration. Accordingly, the Board does not 
have jurisdiction to review these claim, and they must 
therefore be dismissed, without prejudice. 38 U.S.C.A. 
§ 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).


ORDER

The claim for service connection for right ear hearing loss 
is not reopened.  

The appeal as to the claim of whether new and material 
evidence has been submitted to reopen the claim for service 
connection for a back disorder is dismissed.

The appeal as to the claim of whether new and material 
evidence has been submitted to reopen the claim for service 
connection for diabetes mellitus with episodes of 
hypoglycemia is dismissed.

The appeal as to the claim of whether new and material 
evidence has been submitted to reopen the claim for service 
connection for headaches is dismissed.

The appeal as to the claim of whether new and material 
evidence has been submitted to reopen the claim for service 
connection for vision loss with corneal scars of the right 
eye is dismissed.


REMAND

The veteran testified at his August 2007 hearing that he 
developed a dry cough while still in service that has been 
persistent since that time.  He testified that he complained 
about the cough in service and upon retirement physical 
examination.  However, the veteran's service medical records 
contained within the claims folders provide no documentation 
of complaints of dry cough.  The veteran's VA examination in 
March 1993 also documents no complaints of cough, and the 
veteran did not in his February 1993 original claim address 
any respiratory disorder.  However, there is some question as 
to the completeness of the service medical records contained 
within the claims folder, as there is a paucity of records 
dating from years immediately prior to the veteran's January 
1993 service separation, including an absence of any service 
retirement examination record.  Accordingly, remand to 
request any additional service medical records is in order.  
Further, it is possible that the veteran suffered from early 
stages of pulmonary fibrosis upon service separation, without 
his knowledge.  

The veteran submitted a December 2006 private medical opinion 
to the effect that the presence of a dry cough in service and 
persisting until the present "strongly suggests that it was 
part of the same pathologic process [of pulmonary 
fibrosis]."  Because a dry cough in service or proximate to 
service is not yet documented in the record, this opinion is 
not yet of sufficient probative value to support the claim.  
A medical opinion based on an inaccurate factual premise is 
not probative.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

The veteran testified at his hearing that he had received 
treatment beginning in 1995 at Lovelace Medical Center in 
Albuquerque, New Mexico, and that he had complained of his 
dry cough since that time.  The veteran in July 2005 provided 
an authorization to obtain treatment records from that 
facility.  However, the RO in its July 2005 request to that 
facility for records of treatment for pulmonary fibrosis, 
only requested records for treatment beginning in March 2004.  
Hence, a further request, for all records of treatment from 
that facility, is warranted in furtherance of the claim.  

The Board notes that current documented signs of lung disease 
include a June 2005 spirometry showing mild restrictive 
ventilatory defect, but also April 2005 x-rays showing both 
mid and lower lung zone increased interstitial markings.  If 
these interstitial markings are indicative of the veteran's 
pulmonary fibrosis, then the findings of "prominent 
interstitial markings most notably in the bases" upon x-rays 
in March 1993 for purposes of VA examination, may support the 
presence of pulmonary fibrosis since service (with service 
separation in January 1993).  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure compliance with 
all notice and assistance requirements set 
forth in the VCAA and its implementing 
regulations, to include advising the 
veteran of the evidence necessary to 
substantiate his claim, as well as what 
evidence he is to provide and what evidence 
VA will attempt to obtain in accordance 
with Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and subsequent judicial 
authority, see Dingess v. Nicholson, 19 
Vet. App. 473 (2006), Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. Jan. 30, 
2008). 

2.  Again request that the veteran provide 
information about all instances of medical 
treatment (source, location, and dates of 
treatment) for respiratory disorders from 
service or thereafter, for which records 
are not already documented in the claims 
folders.  After securing the necessary 
authorization, the RO should request all 
records not yet obtained.  In particular, 
records from Lovelace Medical Center, of 
Albuquerque, New Mexico, should be 
requested for periods from 1995 to March 
2004, and from July 2005 to the present 
(records from March 2005 to July 2005 
having already been obtained).  All 
requests, and all records and responses 
received, should be associated with the 
claims folders.  

3.  The RO should request from the National 
Personnel Records Center (NPRC) or other 
appropriate sources, all records of 
treatment, hospitalization, and examination 
in service, including periodic medical 
examination reports, reports of medical 
history, and in particular the veteran's 
service retirement examination and any 
associated report of medical history.  
These efforts should be exhaustive, to a 
point of reasonable assurance that all 
records are obtained.  All requests, and 
all records and responses obtained, should 
be associated with the claims folders.  

4.  Thereafter, the veteran should be 
afforded an examination by an appropriate 
specialist to address the nature and 
etiology of his current pulmonary fibrosis.  
The claims file must be made available to 
and reviewed by the examiner in conjunction 
with the examination.  The examiner should 
review past clinical records, including 
service records and post-service treatment 
records, and past VA examination records 
and associated X-ray reports and test 
findings.  The examiner should duly note 
the veteran's March 1993 VA chest x-ray 
findings of "increased interstitial 
markings in both lung fields most prominent 
in the bases," as well as any documented 
signs or symptoms of pulmonary fibrosis 
either in service or proximate to service, 
as well as from service to the present 
time.  

The examiner should address the following:

a.  Based upon examination findings, 
appropriate tests and studies, 
historical records, and medical 
principles, the examiner should provide 
an opinion, with full clinical 
rationale, as to whether it is at least 
as likely as not (i.e., at least a 50-50 
degree of probability) that the 
pulmonary fibrosis developed in service, 
persisted from service to the present 
time, or is otherwise causally related 
to service.  

b.  Note:  The term "at least as likely 
as not" as used above does not mean 
merely within the realm of medical 
possibility, but rather that the weight 
of medical evidence both for and against 
a conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.

c.  Any opinion provided should include 
discussion of specific evidence of 
record.  The examiner must set forth the 
complete rationale underlying any 
conclusions drawn or opinions expressed.  
The conclusion of the examiner should 
reflect review of the claims folders, 
and the discussion of pertinent 
evidence.

5.  Thereafter, the RO should readjudicate 
the remanded claim for service connection 
for pulmonary fibrosis de novo.  If the 
benefit sought is not granted to the 
veteran's satisfaction, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


